 1   Katherine F. Parks, Esq. - State Bar No. 6227
     Thorndal Armstrong Delk Balkenbush & Eisinger
 2
     6590 S. McCarran Blvd., Suite B
 3   Reno, Nevada 89509
     (775) 786-2882
 4   kfp@thorndal.com
     Attorneys for Defendants
 5
     DOUGLAS COUNTY, SCOTT SHICK, AND
 6   VICTORIA SAUER-LAMB

 7                               UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10    JOHN ENOS, an individual,
                                                              CASE NO. 3:17-cv-00095-MMD-VPC
11                                         Plaintiff,

12    vs.
                                                              STIPULATION AND [PROPOSED]
13                                                            ORDER TO EXTEND TIME TO FILE
      DOUGLAS COUNTY, a political subdivision of              OPPOSITION TO MOTIONS FOR
14    the State of Nevada; SCOTT SHICK, Chief                 PARTIAL SMMARY JUDGMENT
15    Juvenile Probation Officer of the Juvenile              [ECF No. 106 and 107]
      Probation Department; VICTORIA SAUER-
16    LAMB, Supervisor of the Juvenile Probation
      Department; NATHAN TOD YOUNG, Judge of
17                                                            [Second Request]
      the Ninth Judicial District Court of the State of
18    Nevada; MICHAEL GIBBONS, Former Judge
      of the Ninth Judicial District Court of Nevada;
19    THE STATE OF NEVADA ex rel. Nathan Todd
      Young and Michael Gibbons; DOE
20    GOVERNMENTAL ENTITIES 1-10; DOE
21    BUSINESS ENTITIES 1-10; and DOE
      INDIVIDUALS 4-50,
22
                                         Defendants.
23
24
25          COME NOW Defendants, DOUGLAS COUNTY, SCOTT SHICK, and VICTORIA
26   SAUER-LAMB, and Plaintiff, JOHN ENOS, by and through their attorneys of record, and
27   hereby request an extension of time for the parties to file their oppositions to the motions for
28   partial summary judgment [ECF No. 106 and ECF No. 107] filed on July 12, 2019.



                                                        -1-
 1          The oppositions are currently due on August 16, 2019, and the parties request an
 2   additional two week extension of time through and until August 30, 2019, to file their
 3   oppositions to the motions for partial summary judgment. This is the parties’ second request to
 4   extend said deadline. The parties submit that this second request is not for the purpose of undue
 5   delay but is related to caseload and calendaring issues, as well as staffing issues recently
 6   experienced by the law firm for counsel for the Defendants.
 7
       DATED this 12th day of August, 2019.             DATED this 12th day of August, 2019.
 8
       THE GEDDES LAW FIRM, P.C.                        THORNDAL ARMSTRONG DELK
 9                                                      BALKENBUSH & EISINGER

10
       By: / s / William Geddes_________                By: / s / Katherine F. Parks __________
11        William J. Geddes, Esq.                          Katherine F. Parks, Esq.
          Kristen Geddes, Esq.                             State Bar No. 6227
12        8600 Technology Way, Suite 107                   6590 S. McCarran Blvd., Suite B
13        Reno, Nevada 89521                               Reno, Nevada 89509
          (775) 853-9455                                   (775) 786-2882
14                                                         kfp@thorndal.com
       DATED this 12th day of August, 2019.                Attorneys for Defendants
15                                                         DOUGLAS COUNTY, SCOTT SHICK, AND
16     THE PALMER LAW FIRM, P.C.                           VICTORIA SAUER-LAMB

17     By: / s / Raelene K. Palmer, Esq. _____
          Raelene K. Palmer, Esq.
18        5550 Painted Mirage Road, Suite 320
19        Las Vegas, Nevada 89149
          (702) 952-9533
20        rpalmer@plflawyers.com
          Attorneys for Plaintiff
21        John Enos
22
23
                                                   ORDER
24
25          IT IS SO ORDERED.

26                August 13
            DATED ____________________, 2019.
27
28                                                 ___________________________________
                                                   DISTRICT COURT JUDGE


                                                     -2-
